Examiner’s Comments
Status of Claims

Applicant’s amendments and remarks in the reply filed 3/18/2021 have been acknowledged and entered.  Claims 1 and 3-7 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification, Page 1, line 6, after the phrase “September 16, 2014,” please insert the following:
	-- now U.S. Pat. No. 10,058,900--.

REASONS FOR ALLOWANCE
Claims 1 and 3-7 are allowed.  The following is an examiner’s statement of reasons for allowance:  The reviewed prior art does not anticipate or fairly suggest the substrate processing method having all features set forth in the aforementioned claims.  The closest prior art of record is that of Fukatsu who teaches a substrate processing method comprising discharge of first and second processing liquids to a peripheral area of a substrate surface, and Frank who teaches a substrate processing method in which a processing liquid is discharged to a peripheral 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Examiner, Art Unit 1714